      CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 1 of 36




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 LUCAS McDONOUGH,                                  Case No. 19‐CV‐2238 (PJS/TNL)

                      Plaintiff,

 v.                                                            ORDER

 CLIFTON TOLES; CITY OF
 MINNEAPOLIS; FOSSLAND‐OLSON,
 INC., d/b/a The 1029 Bar,

                      Defendants,



       Michael Stinson, Edward B. Magarian, and Ian Blodger, DORSEY & WHITNEY
       LLP, for plaintiff.

       M. Gregory Simpson, Leatha G. Wolter, and Blake P. DeRosier, MEAGHER &
       GEER, P.L.L.P.; Daniel J. Singel and Jessica A. Zeletes, McCOLLUM, CROWLEY,
       MOSCHET, MILLER & LAAK, LTD., for defendant Clifton Toles.

       Sara J. Lathrop, Sarah C.S. McLaren, and Tracey N. Fussy, MINNEAPOLIS CITY
       ATTORNEY’S OFFICE, for defendant City of Minneapolis.

       James C. Kovacs and Steven E. Tomsche, TOMSCHE, SONNESYN & TOMSCHE,
       P.A., for defendant Fossland‐Olson, Inc., d/b/a The 1029 Bar.

       Plaintiff Lucas McDonough was severely injured when defendant Clifton Toles,

an off‐duty Minneapolis police officer, put him in a chokehold, dragged him outside a

bar, and punched him in the face. McDonough brings this action against defendants

Toles, the City of Minneapolis (“the City”), and Fossland‐Olson, Inc., d/b/a The 1029 Bar

(“the Bar”), asserting claims under 42 U.S.C. § 1983 and state law.
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 2 of 36




      This matter is before the Court on defendants’ motions to dismiss. For the

reasons that follow, the Court denies Toles’s motion, grants in part and denies in part

the City’s motion, and grants the Bar’s motion.

                                   I. BACKGROUND

      On December 23, 2017, McDonough and some of his friends went out for the

evening, eventually arriving at the Bar in Northeast Minneapolis. Compl. ¶¶ 7, 14.

Toles, who was off duty, was also at the Bar that evening, consuming alcohol and

socializing with employees and patrons. Compl. ¶¶ 19‐21, 74. Toles was a regular who

often volunteered to help the Bar’s security personnel when there were “problems at the

bar.” Compl. ¶ 86.

      Just before bar close, McDonough was waiting for his friends and chatting with

two women he had just met, “W1” and “W2.” Compl. ¶ 15. A third woman, “W3,”

joined the group; McDonough had likewise never met her before. Compl. ¶¶ 17, 70.

Earlier that evening, Toles had met and exchanged numbers with W3, and the two had

spoken intermittently throughout the evening. Compl. ¶¶ 19‐20.

      About the time that W3 joined the group, Toles also approached. Compl. ¶ 22.

McDonough attempted to include Toles in the group’s conversation. Compl. ¶ 23.

Toles accused McDonough of being disrespectful. Compl. ¶ 24. Before McDonough

could respond, Toles announced himself as a Minneapolis police officer and put



                                           -2-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 3 of 36




McDonough in a chokehold. Compl. ¶ 25. In later interviews, the three women in the

group all indicated that McDonough had not been disrespectful and that Toles’s

aggression was unprovoked. Compl. ¶¶ 56‐61, 64, 68‐69.

      Toles asked Mike Wells, a Bar security employee, for help in forcibly removing

McDonough from the Bar. Compl. ¶ 25. Wells and Toles are well acquainted; the Bar’s

security video for that evening shows the two playing pull tabs, talking, laughing, and

embracing. Compl. ¶¶ 74‐75.

      Wells did not hear Toles announce himself as a police officer and did not believe

that he was acting as one. Compl. ¶ 26. Together, Wells and Toles removed

McDonough from the Bar while McDonough struggled to breathe. Compl. ¶ 32. In the

Bar’s security video, McDonough appears to be reaching up to try to loosen Toles’s

chokehold, and Wells can be seen grabbing McDonough’s arm and pulling it down.

Kovacs Decl. Ex. A.

      Wells cleared a path for Toles to drag McDonough outside via a locked exit door

not normally used by patrons. Compl. ¶ 34. Once outside, Toles released McDonough.

Compl. ¶ 37. McDonough turned around and, without warning, Toles punched him in

the face. Compl. ¶ 38. The force of the punch fractured McDonough’s cheekbone and

rendered him unconscious, causing him to fall defenselessly to the ground. Compl.




                                           -3-
      CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 4 of 36




¶¶ 39‐40. McDonough’s head split open upon hitting the ground, causing a concussion,

brain bleed, and traumatic brain injury. Compl. ¶ 41.

       Neither Toles nor any Bar employee called 911 or did anything else to help

McDonough. Compl. ¶¶ 42‐43. Instead, with Wells’s encouragement, Toles fled the

scene, leaving McDonough bleeding on the sidewalk. Compl. ¶¶ 44‐45. Meanwhile,

having watched Toles and Wells remove McDonough from the Bar, W2 hurried to the

customer exit and ran around the building, where she found McDonough bleeding

from his head and unaware of his surroundings. Compl. ¶¶ 48‐49. W2 called 911, and

McDonough was transported to the Hennepin County Medical Center. Compl. ¶¶ 50‐

51.

       Minneapolis police officers arrived at the scene and began an investigation.

Wells falsely told the officers that he did not know the man who had assaulted

McDonough. Compl. ¶¶ 75‐76. Wells also falsely told the officers that both of the men

had been kicked out of the Bar, that both were shoving each other, and that

McDonough had swung first, at which point the other man punched him. Compl. ¶ 77.

       Shortly after the incident, Toles contacted his superior officer and told him what

had happened. Compl. ¶ 94. Toles then completed a written police report about the

incident, describing it as though he had detained a citizen in the course and scope of his

employment as a police officer. Compl. ¶ 95. The report’s account of the incident is



                                           -4-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 5 of 36




largely false. For example, the report claims that, while inside the Bar, McDonough

used vulgar language and pushed Toles in a belligerent manner, Compl. ¶ 107; that

Toles asked Wells for help and McDonough came toward Toles in a threatening

manner, Compl. ¶ 116; that Toles escorted McDonough outside using an arm‐bar

technique and repeatedly asked him to go home, Compl. ¶¶ 120, 122; that McDonough

swung at Toles’s face and Toles reacted instinctively by hitting back, causing

McDonough to fall, Compl. ¶ 122; that Bar staff took control of McDonough, who was

able to sit up and speak, Compl. ¶ 122; and that Toles asked the Bar to call for

emergency medical assistance before leaving with his friends, Compl. ¶ 122. All of this

was false. Compl. ¶ 122.

       A few days later, after witnesses had identified the suspect as an officer with the

Minneapolis Police Department (“MPD”), the investigation was turned over to the St.

Paul Police Department (“SPPD”). Compl. ¶ 83. Wells admitted to the SPPD that Toles

was a regular who often helped with unruly customers at the Bar. Compl. ¶ 86. He

also admitted that the men had not been fighting, that he did not know why Toles had

punched McDonough, and that after the assault he told Toles to get away. Compl.

¶¶ 90, 92. Wells never faced any consequences for initially lying to Minneapolis police.

Compl. ¶ 81.




                                            -5-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 6 of 36




      The MPD withheld Toles’s written report from the SPPD on the ground that the

report was “in violation of Garrity rules”—i.e., made involuntarily under threat of

termination.1 Compl. ¶ 99. As the MPD knew, this was false, as Toles had voluntarily

completed the report without having been directed to do so. Compl. ¶¶ 95‐96, 99.

      Toles did not talk to anyone from the SPPD until a month after the incident,

when he agreed to come to SPPD headquarters with his attorney, Thomas Kelly.

Compl. ¶ 101. Kelly is employed by the Minnesota Police and Peace Officers

Association (“MPPOA”). Compl. ¶ 102. MPPOA provides legal representation to its

member officers in connection with “critical incidents” that might expose an officer to

criminal liability. Compl. ¶ 103. A “critical incident” is an “action which arises from

any act or omission within the scope of employment in which (a) serious injury or death

occurs; or (b) the discharge of a weapon is involved.” Compl. ¶ 104.

      In his interview with the SPPD, Toles gave a false account of his activities— a

false account that differed from the false account that he had provided in his written

report. Compl. ¶¶ 106, 123. This time, Toles did not claim that McDonough pushed

him. Compl. ¶ 110. Instead, Toles claimed that he used force on McDonough because

McDonough was walking toward him with a drinking glass and Toles feared that

McDonough might use it as a weapon. Compl. ¶ 108. Toles’s account is contradicted


      1
       See Garrity v. New Jersey, 385 U.S. 493 (1967) (holding that officers’ statements
were involuntary when a refusal to answer would have subjected them to termination).

                                           -6-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 7 of 36




by the video evidence, by the accounts of the other witnesses, and by Toles’s own

written report, which does not say anything about Toles being fearful that McDonough

might attack him with a drinking glass. Compl. ¶¶ 109, 112‐13. Toles also claimed for

the first time that he left the scene because McDonough’s friends came outside and

confronted him. Compl. ¶ 123. That never happened. Toles also claimed during the

interview that his supervising officers had instructed him to write a report about the

incident; Toles lied about this fact so that the report could not be used against him.

Compl. ¶¶ 132‐33.

       As a result of Toles’s assault, McDonough was hospitalized over the holidays

and now has permanent cognitive deficits and no sense of taste or smell. Compl. ¶¶ 53‐

54. McDonough’s injuries have left him unable to work in his profession as a comedian

and actor. Compl. ¶ 53.

                                        II. ANALYSIS

                                     A. Standard of Review

       In reviewing a motion to dismiss for failure to state a claim under Fed. R. Civ.

P. 12(b)(6), a court must accept as true all of the factual allegations in the complaint and

draw all reasonable inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d

818, 820 (8th Cir. 2008). Although the factual allegations need not be detailed, they

must be sufficient to “raise a right to relief above the speculative level . . . .” Bell Atl.



                                               -7-
      CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 8 of 36




Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a claim to relief

that is plausible on its face.” Id. at 570.

       Ordinarily, if the parties present, and the court considers, matters outside of the

pleadings, a Rule 12(b)(6) motion must be treated as a motion for summary judgment.

Fed. R. Civ. P. 12(d). But the court may consider materials that are necessarily

embraced by the complaint as well as any exhibits attached to the complaint without

converting the motion into one for summary judgment. Mattes v. ABC Plastics, Inc., 323

F.3d 695, 697 n.4 (8th Cir. 2003). In this case, the Court has considered the Bar’s security

video of the incident, as its contents are described in the complaint, and as its

authenticity is not disputed. The Court has not considered any other materials

submitted by the parties.

                                        B. Color of Law

       McDonough brings claims against Toles and the City under 42 U.S.C. § 1983,

alleging violations of his constitutional rights. “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). Both Toles and the City




                                              -8-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 9 of 36




move to dismiss on the ground that McDonough has failed to plausibly allege that Toles

was acting under color of law.2

       A government official acts under color of law when “a sufficient nexus exists

between the official’s public position and the official’s harmful conduct.” Ramirez‐Peyro

v. Holder, 574 F.3d 893, 900 (8th Cir. 2009). This is a “fact intensive” inquiry. Id. at 901.

In determining whether police officers acted under color of law, courts consider such

factors as “whether the officers are on duty and in uniform, the motivation behind the

officers’ actions, and whether the officers had access to the victim because of their

positions, among others.” Id. Additional factors include whether the officer specifically

invoked his official status, whether the officer was in a place to which only officers have

access, and whether the officer threatened to use official authority in the future. Id.

       Here, McDonough has plausibly alleged that Toles was acting under color of

law. Before placing McDonough in a chokehold, Toles announced himself as a police

officer. Toles most likely did so to gain McDonough’s compliance and to notify

bystanders that Toles was acting pursuant to lawful authority, and therefore they

should not try to intervene on McDonough’s behalf. See Pitchell v. Callan, 13 F.3d 545,



       2
        Toles and the City argue that whether an official was acting under color of law is
a legal question. The Court need not resolve the issue at this stage, but notes that the
Eighth Circuit has treated it as a factual issue for the jury. See Dossett v. First State Bank,
399 F.3d 940, 947‐50 (8th Cir. 2005) (holding that the district court’s “color of law”
instruction was unduly narrow and remanding for a new trial).

                                              -9-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 10 of 36




548 (2d Cir. 1994) (“liability may be found where a police officer, albeit off‐duty,

nonetheless invokes the real or apparent power of the police department”). Notably,

under MPD regulations, off‐duty officers have the discretion to exercise “peace officer

authority” within the City. Compl. ¶ 134. Thus, a Minneapolis police officer is

explicitly authorized to exercise official authority—that is, act under color of law—even

while off duty.

       After invoking his official authority, Toles placed McDonough in a chokehold,

called for help from the Bar’s bouncer, and removed McDonough from the Bar.

Forcibly removing a customer from a bar is, of course, something that is commonly

done by private security guards, but it is also something that is commonly done by

police officers acting within the scope of their official duties. Cf. Hannah v. Jensen, 298

N.W.2d 52, 54‐55 (Minn. 1980) (an officer’s removal of a patron from a bar was part of

the officer’s official duties), superseded by statute on other grounds as stated in Lang v.

Glusica, 393 N.W.2d 181, 183 n.1 (Minn. 1986); West, 487 U.S. at 56 n.15 (“the fact that a

state employee’s role parallels one in the private sector is not, by itself, reason to

conclude that the former is not acting under color of state law in performing his

duties”); Griffin v. Maryland, 378 U.S. 130, 135 (1964) (“If an individual is possessed of

state authority and purports to act under that authority, his action is state action. It is




                                              -10-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 11 of 36




irrelevant that he might have taken the same action had he acted in a purely private

capacity or that the particular action which he took was not authorized by state law.”).3

       After the incident, Toles completed a police report, which is evidence that during

the incident, he had been acting within the scope of his duties as a police officer. Citing

Garrity, the MPD refused to provide Toles’s report to the SPPD investigators, thereby

representing that Toles had been required to produce the report as part of his official

duties—which is further evidence that Toles was acting under color of law during the

incident. Finally, the MPPOA provided legal counsel to Toles, which the union would

not have done unless Toles had acted within the scope of his duties as an officer.

       Toles and the City nevertheless argue that there is no nexus between Toles’s

actions and his status and duties as a police officer. They point out that Toles was not

on duty or wearing a uniform or a badge, did not arrest McDonough, was not in a place

where only officers have authority to be, and did not threaten to use official authority

against McDonough in the future. They also contend that, according to McDonough’s

own allegations, McDonough was not doing anything that would have given Toles any

basis to remove him from the Bar or arrest him. Instead, they argue, the allegations



       3
        For ease of discussion, the Court uses “state action” and “color of law”
interchangeably. Cf. Lugar v. Edmondson Oil Co., 457 U.S. 922, 929 (1982) (“it is clear that
in a § 1983 action brought against a state official, the statutory requirement of action
‘under color of state law’ and the ‘state action’ requirement of the Fourteenth
Amendment are identical”).

                                            -11-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 12 of 36




establish that Toles attacked McDonough for purely personal reasons. They further

contend that identifying oneself as a police officer is not sufficient to establish action

under color of law. Finally, Toles argues that events occurring after the alleged § 1983

violation—such as Toles writing a police report and the MPD withholding that report

from the SPPD under Garrity—are legally irrelevant to the determination of whether

Toles acted under color of law.

       It is true that relevant factors point both ways in this case—some supporting a

finding of state action, and others supporting a finding of private conduct. It is

important to remember, however, that this is a fact‐intensive inquiry, see Ramirez‐Peyro,

574 F.3d at 901, and that the factors identified in Ramirez‐Peyro are neither exclusive nor

individually dispositive. And while the presence of a particular factor—such as the

officer being in a place that he could only access using his official authority—might be

strong evidence of state action, the absence of the same factor might not be strong

evidence of a lack of state action. For example, much official police work takes place in

publicly accessible locations—such as roadways and sidewalks—but no one would

seriously contend that, as a result, such conduct is not under color of law.

       Consequently, while the factors that Toles and the City cite are relevant to the

inquiry, their absence does not establish lack of state action in light of Toles’s explicit

invocation of his official authority, Toles’s treating the incident as within his official



                                             -12-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 13 of 36




duties by completing a police report, and the MPD itself treating the incident as within

Toles’s official duties by withholding Toles’s police report under Garrity. These facts

also distinguish this case from the cases on which Toles and the City rely; in those cases,

the officers never purported to be exercising official authority. See Roe v. Humke, 128

F.3d 1213, 1217 (8th Cir. 1997) (officer not acting under color of law when he sexually

assaulted a child at his own residence while off duty; “knowledge of Humke’s status

alone by Doe and her parents is not sufficient to convert the actions Humke took in the

pursuit of his private interests into action taken under color of state law”); Watkins v.

Oaklawn Jockey Club, 183 F.2d 440, 443 (8th Cir. 1950) (off‐duty officers were working

solely for the racetrack pursuant to the racetrack’s instructions and did not purport to

be exercising any state authority); Van Ort v. Est. of Stanewich, 92 F.3d 831, 839‐40 (9th

Cir. 1996) (off‐duty officer who robbed a home did not purport to be acting under color

of law; mere fact that victim recognized him as a police officer did not transform private

acts into state action).

       Toles and the City also contend that, according to McDonough’s own allegations,

McDonough was not doing anything that would have given Toles any basis to remove

him from the bar or arrest him. Instead, they argue, the allegations establish that Toles

attacked McDonough for personal reasons. It is true that “‘acts of officers in the ambit

of their personal pursuits are plainly excluded.’” Humke, 128 F.3d at 1216 (quoting



                                            -13-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 14 of 36




Screws v. United States, 325 U.S. 91, 111 (1945) (plurality opinion)). But an officer who

abuses official authority to further his private interests is still acting under color of law.

United States v. Colbert, 172 F.3d 594, 596‐97 (8th Cir. 1999) (finding that officer acted

under color of law even though his motive was personal); Marmorato v. Holder, 376 F.

App’x 380, 385 (5th Cir. 2010) (“We have recognized on numerous occasions that acts

motivated by an officerʹs personal objectives are ‘under color of law’ when the officer

uses his official capacity to further those objectives.”); United States v. Giordano, 442 F.3d

30, 43 (2d Cir. 2006) (“it is well‐established that an official may act under color of law

even when he or she encounters the victim outside the conduct of official business and

acts for reasons unconnected to his or her office, so long as he or she employs the

authority of the state in the commission of the crime”); United States v. Christian, 342

F.3d 744, 751‐52 (7th Cir. 2003) (finding that officer acted under color of law even

though his motive was personal); Gibson v. City of Chicago, 910 F.2d 1510, 1518 (7th Cir.

1990) (“an officer who, motivated by personal animus, misuses his lawfully possessed

authority to injure the plaintiff may be found to be acting under color or ‘pretense’ of

law”).

         Here, the complaint alleges that Toles explicitly invoked his authority as a police

officer to help him remove McDonough from the Bar. That Toles may have been

motivated by personal animus against McDonough does not mean that Toles was not



                                             -14-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 15 of 36




acting under color of law. As countless courts have recognized, § 1983 reaches not just

the use, but also the abuse, of official authority. See Screws, 325 U.S. at 111 (“Acts of

officers who undertake to perform their official duties are included whether they hew to

the line of their authority or overstep it.”) (plurality opinion); Barna v. City of Perth

Amboy, 42 F.3d 809, 816 (3d Cir. 1994) (actions in an officer’s official capacity are under

color of law “whether the complained of conduct was in furtherance of the state’s goals

or constituted an abuse of official power”).

       Toles and the City next argue that identifying oneself as a police officer is

insufficient to establish state action. It is true that, based on all of the facts and

circumstances of a case, an officer may be found not to have acted under color of law,

even though the officer identified himself as a police officer. See Magee v. Trs. of Hamline

Univ., 747 F.3d 532, 536 (8th Cir. 2014) (“While his editorial noted he was an officer, this

recites his occupation and does not necessarily indicate he was acting in his official

capacity.”). But that is the exception, not the rule. “[O]ff‐duty police officers who

purport to exercise official authority will generally be found to have acted under color

of state law.” Barna, 42 F.3d at 816 (noting that “[m]anifestations of such pretended

authority may include . . . identifying oneself as a police officer”).

       Toles and the City point to various cases in which a police officer was found not

to be acting under the color of law, even though he had identified himself as a police



                                              -15-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 16 of 36




officer. For the most part, though, these cases are distinguishable.4 See Gibson, 910 F.2d

at 1512, 1517‐18 (officer’s attempted invocation of authority was ineffective where the

police department had earlier declared him mentally unfit for duty, placed him on

medical leave, relieved him of all authority to exercise any police powers, and directed

him not to carry a weapon); Zienciuk v. City of Chicago, No. 01 C 3769, 2002 WL 1998309,

at *5‐6 (N.D. Ill. Aug. 28, 2002) (off‐duty officers who beat plaintiff in a bar were not

acting under color of law where the fight was provoked by a derogatory remark and

they did not reveal their status until after the fight had begun and the plaintiff had

asked the bartender to call the police).

       It is true that, in Parrilla‐Burgos v. Hernandez‐Rivera, the First Circuit found no

state action despite the officer’s invocation of his authority as a police officer to calm a

crowd of bystanders who were watching a hostile encounter involving the officer. 108

F.3d 445 (1st Cir. 1997). But the First Circuit explicitly recognized that the invocation


       4
        Toles and the City cite two unpublished decisions from the Eastern District of
California (both issued by the same judge) in which officers identified themselves in a
manner seemingly calculated to invoke their official authority and yet were found not
to be acting under color of law. See Moland v. City of Ceres, No. 1:16‐CV‐01073‐LJO‐SKO,
2017 WL 220309 (E.D. Cal. Jan. 18, 2017); Sinks v. Cty. of Fresno, No. CV‐F‐11‐1990‐LJO‐
SKO, 2012 WL 174969 (E.D. Cal. Jan. 20, 2012). The Court does not find these decisions
to be persuasive, particularly as they give a great deal of weight to whether the officers’
assertion of authority succeeded in impacting the behavior of others. Moland, 2017 WL
220309, at *6; Sinks, 2012 WL 174969, at *5. Moreover, in this case there are other factors
strongly indicating that Toles was acting under color of law, including that Toles
completed a police report about the incident and that the MPD subsequently treated
that report as having been completed as part of Toles’s official duties.

                                             -16-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 17 of 36




weighed in favor of finding state action. Id. at 450. The First Circuit nevertheless found

no state action because the fatal encounter—which occurred after a brief interval of

calm that followed the officer’s invocation of authority—began when the plaintiffs’

decedent challenged the officer to a fight. Id. at 447, 450‐51. At that point, the First

Circuit held, there was no possibility that the plaintiffs’ decedent was intimidated by

the officer’s claims of official authority and no pretense that the two were engaged in

anything other than a private dispute. Id. at 450‐51.

       The facts alleged in McDonough’s complaint differ in important ways from the

facts of Parrilla‐Burgos. Unlike the plaintiffs’ decedent in Parrilla‐Burgos, McDonough

did not challenge a police officer to a fight. Instead, Toles invoked his police authority

and then immediately restrained McDonough in a chokehold and removed him from

the Bar, exactly as an officer seeking to subdue an unruly patron might do.

       Finally, Toles argues that events occurring after the alleged § 1983 violation are

legally irrelevant, citing Myers v. Bowman, 713 F.3d 1319 (11th Cir. 2013) and Corder v.

Metropolitan Government of Nashville & Davidson County, 899 F.2d 14, 1990 WL 33708 (6th

Cir. 1990) (per curiam) (unpublished table decision). That is not the law. Myers and

Corder simply found that the particular conduct engaged in by the defendant after the

alleged § 1983 violations was not sufficient to establish that the defendant had earlier

been acting under color of law. Myers and Corder did not hold that post‐violation



                                            -17-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 18 of 36




conduct is never even relevant to the question of whether the defendant earlier acted

under color of law. See Myers, 713 F.3d at 1329‐31 (holding that a government official’s

later invocation of authority during the plaintiff’s arrest did not mean that the official

was acting under color of law when he earlier reported that the plaintiff was

committing a crime); Corder, 1990 WL 33708, at *2 (defendant’s identification of himself

as a police officer to other officers who arrived at the scene after the defendant shot the

plaintiff did not mean that the officer was acting under color of law when he fired his

gun).

        Indeed, the Supreme Court has implicitly recognized that later events are

relevant to determining whether an officer earlier acted under color of law. In Belcher v.

Stengel, the Supreme Court granted certiorari to determine whether a regulation

requiring off‐duty officers to carry a weapon at all times meant that any use of that

weapon would be under color of law. 429 U.S. 118, 119 (1976). After learning

additional facts about the case, however, the Supreme Court determined that certiorari

had been improvidently granted because “the question framed in the petition for

certiorari is not in fact presented by the record now before us.” Id. In particular, the

Supreme Court noted that there was evidence that the officer had been granted leave

and awarded worker’s compensation because his injuries had been incurred in the

course of employment and an investigative body had determined that the officer’s



                                            -18-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 19 of 36




“actions were in the line of duty.” Id. All of these events occurred after the shooting

that was the subject of the lawsuit, but the Supreme Court clearly regarded them as

relevant to the question whether the officer had been acting under color of law at the

time.

        The Court therefore denies Toles’s and the City’s motions insofar as they depend

on the argument that Toles was not acting under color of law.

                                      C. Monell Claims

        A municipality cannot be held vicariously liable under § 1983. Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 691 (1978). Instead, the plaintiff must establish that the

municipality adopted a policy, custom, or practice that was the moving force behind the

violation of the plaintiff’s federal rights. Id. at 694. When liability is premised on an

unofficial custom rather than official policy, the plaintiff must also demonstrate “the

existence of a continuing, widespread, persistent pattern of unconstitutional misconduct

by the governmental entity’s employees” and “deliberate indifference to or tacit

authorization of such conduct by the governmental entity’s policymaking officials after

notice to the officials of that misconduct.” Brewington v. Keener, 902 F.3d 796, 801 (8th

Cir. 2018) (citation and quotation marks omitted).

        Broadly speaking, McDonough alleges three bases for Monell liability against the

City: (1) the City’s alleged custom and practice of tolerating and covering up police



                                             -19-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 20 of 36




officers’ use of excessive force; (2) the City’s alleged failure to adequately train officers;

and (3) the City’s allegedly inadequate screening procedures.

       With respect to the excessive‐force and failure‐to‐train claims: The Court

emphasizes that, to survive a motion to dismiss, McDonough’s allegations need only be

plausible, not probable. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“The plausibility

standard is not akin to a probability requirement . . . .” (citation and quotation marks

omitted)); Twombly, 550 U.S. at 556 (“[A] well‐pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of those facts is improbable, and that a recovery

is very remote and unlikely.” (citation and quotation marks omitted)). Although the

question is close, the Court finds that McDonough has plausibly pleaded a Monell claim

that the City has a custom and practice of tolerating and covering up officers’ use of

excessive force and a concomitant failure to adequately train officers in light of these

violations. See Connick v. Thompson, 563 U.S. 51, 62 (2011) (noting that a pattern of

similar constitutional violations is ordinarily necessary to demonstrate deliberate

indifference for purposes of failure to train).

       McDonough alleges, among other things, that the City has tolerated egregiously

widespread violations of the MPD’s policies regarding use of body cameras; that the

City has defied orders from state authorities to track compliance with body‐camera

requirements; that the City has taken no action against officers who have given false



                                             -20-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 21 of 36




accounts of their use of force; and that, with rare exceptions, the City has meted out no

discipline to officers who have been accused of using excessive force. McDonough’s

allegations are not simply conclusory; rather, he pleads facts in support of each

allegation. Although not all of these alleged practices are directly implicated in Toles’s

alleged assault of McDonough (for example, Toles was not required to wear a body

camera while off duty), together they lend plausibility to McDonough’s allegation that

the City has demonstrated deliberate indifference to police officers’ use of excessive

force. The Court therefore denies the City’s motion to dismiss this aspect of

McDonough’s Monell claims.

       With respect to the inadequate‐screening claim: McDonough alleges that, in

2012, the MPD began using the services of a psychiatrist who lacked any training or

experience in evaluating candidates for positions as police officers and that the

psychiatrist then reduced the number of psychological screening tests from five to one.

Compl. ¶¶ 273, 280‐81, 283‐94. McDonough alleges that the psychiatrist’s decision was

contrary to “best practices” followed in other jurisdictions (which use multiple tests)

and that the City ignored a study finding that the discontinued tests had been effective

in identifying problematic officers. Compl. ¶¶ 274, 295‐96. McDonough further alleges

that, in employing the services of a psychiatrist (instead of a psychologist), the City

acted inconsistently with Minn. R. 6700.0700(I), which requires that candidates be



                                            -21-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 22 of 36




evaluated by “a licensed psychologist to determine that the applicant is free from any

emotional or mental condition which might adversely affect the performance of peace

officer duties.” Compl. ¶ 283.

       Because “[i]n the broadest sense, every injury is traceable to a hiring decision,”

the Supreme Court has cautioned that “[c]ases involving constitutional injuries

allegedly traceable to an ill‐considered hiring decision pose the greatest risk that a

municipality will be held liable for an injury that it did not cause.” Bd. of Cty. Comm’rs

of Bryan Cty. v. Brown, 520 U.S. 397, 415 (1997). For that reason, such claims are subject

to particularly “rigorous” and “stringent” scrutiny. Id. To succeed on such a claim,

McDonough must show that a reasonable policymaker would conclude that the use of

excessive force would be the “plainly obvious consequence” of the City’s allegedly

inadequate screening procedures. Id. at 411.

       McDonough’s allegations do not come close to clearing this high hurdle.

McDonough’s complaint says virtually nothing about the allegedly inadequate test and

thus fails to plead any facts suggesting that the test is so clearly inadequate that the

“plainly obvious consequence” of relying on it would be the use of excessive force.

Likewise, even assuming that a widespread pattern of constitutional violations would

be sufficient to show deliberate indifference, McDonough has alleged no such pattern;

he identifies only two prior incidents involving officers hired under the allegedly



                                            -22-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 23 of 36




inadequate procedures (neither of whom was Toles).5 Compl. ¶¶ 213, 300. The

allegations that other jurisdictions use additional tests—and that the discontinued tests

were effective at identifying problematic candidates—are insufficient to show deliberate

indifference. See Snyder v. Trepagnier, 142 F.3d 791, 797 & n.5 (5th Cir. 1998) (rejecting

argument that psychological testing that fell short of “national standards” evinced

deliberate indifference), cert. dismissed, 526 U.S. 1083 (1999). The Court therefore grants

the City’s motion to dismiss McDonough’s Monell claims to the extent they are based on

allegedly inadequate screening procedures.




       5
        Brown makes clear that “a finding of culpability simply cannot depend on the
mere probability that any officer inadequately screened will inflict any constitutional
injury.” Brown, 520 U.S. at 412. Instead, Brown requires the plaintiff to prove that “this
officer was highly likely to inflict the particular injury suffered by the plaintiff.” Id.
McDonough has not alleged a plausible claim under this standard.

        The Court notes that in Brown, unlike here, the plaintiff did not allege an
inadequate hiring process, but rather challenged a single bad hiring decision. Even if
this distinction means that McDonough could state a claim by showing a pattern of
unconstitutional conduct, cf. Young v. City of Providence ex rel. Napolitano, 404 F.3d 4, 31
(1st Cir. 2005) (discussing and rejecting such a claim), McDonough has failed to
plausibly allege such a pattern.

                                             -23-
    CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 24 of 36




                                    D. The Bar’s Motion

                                      1. Negligence

       McDonough contends that the Bar is liable for negligence under two theories:

(a) innkeeper liability and (b) voluntary assumption of duty. The Court considers each

theory in turn.

                                   a. Innkeeper Liability

       “Minnesota law imposes upon a tavern operator the duty to see to it that a

patron is not injured by vicious or drunken individuals whom he permits to frequent

his establishment.” Devine v. McLain, 306 N.W.2d 827, 830 (Minn. 1981) (citation and

quotation marks omitted).

              In order to establish an innkeeper’s liability, a plaintiff must prove
       four elements: (1) the proprietor must be put on notice of the offending
       party’s vicious or dangerous propensities by some act or threat, (2) the
       proprietor must have an adequate opportunity to protect the injured
       patron, (3) the proprietor must fail to take reasonable steps to protect the
       injured patron, and (4) the injury must be foreseeable.

Boone v. Martinez, 567 N.W.2d 508, 510 (Minn. 1997). The Bar argues that McDonough

has failed to plausibly plead that the Bar was on notice of Toles’s “vicious or dangerous

propensities” or that McDonough’s injury was foreseeable.

       The Minnesota Supreme Court has often addressed the foreseeability of injuries

suffered during altercations in or immediately outside of bars. The court has found that

foreseeability was a jury question in cases in which the bar had some kind of notice of


                                            -24-
    CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 25 of 36




the danger, either because there were drunk and disorderly patrons at the bar or

because the plaintiff’s assailant had previously been involved in fights in the bar. See

Henson v. Uptown Drink, LLC, 922 N.W.2d 185, 193 (Minn. 2019) (jury could find

foreseeability where “there was evidence of both obvious intoxication and problematic

interactions with bar employees and other patrons”); Quinn v. Winkel’s, Inc., 279 N.W.2d

65, 68 (Minn. 1979) (jury could find foreseeability where bar knew of assailants’

reputations for violence and one of the assailants had previously been in fights on the

premises); Mettling v. Mulligan, 225 N.W.2d 825, 827, 829 (Minn. 1975) (jury could find

foreseeability where Mulligan had previously been in fights at the bar, the bar was

aware of Mulligan’s pugnacious tendencies, and the bar had in fact banned Mulligan

from the premises but failed to enforce the ban); Klingbeil v. Truesdell, 98 N.W.2d 134,

137‐38 (Minn. 1959) (jury could find foreseeability where group of patrons had been

drinking all day and had argued with and threatened the plaintiff).

       By contrast, the court has found that the plaintiff’s injury was not foreseeable as a

matter of law when it occurred with little or no warning of the danger. See Boone, 567

N.W.2d at 511 (despite evidence that assailant was obviously intoxicated, looked angry,

and had “half‐slam[med]” his beer on the table, plaintiff’s injury was not foreseeable

where assailant “approached [plaintiff] from behind and suddenly struck him on the

head with a beer mug,”); Schwingler v. Doebel, 309 N.W.2d 760, 762‐63 (Minn. 1981)



                                            -25-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 26 of 36




(plaintiff’s injury was not foreseeable where, although bar owner knew that the

assailant had a short temper and a previous assault conviction, and although there was

a short altercation at the bar, the plaintiff left immediately afterward and the

confrontation appeared to be over); Devine, 306 N.W.2d at 830‐31 (plaintiff’s injury was

not foreseeable where assailant left the bar after an initial altercation and assailant’s

statement that she would be back was not sufficient to put bar on notice that she

intended to cause harm upon her return); Filas v. Daher, 218 N.W.2d 467, 469‐71 (Minn.

1974) (plaintiff’s injury was not foreseeable where family of assailants were not

obviously intoxicated and no one could have anticipated that, after a seven‐ to eight‐

minute scuffle between plaintiff and the family, an otherwise uninvolved family

member would suddenly hit plaintiff over the head with a beer bottle).

       This case much more closely resembles the cases in which the Minnesota

Supreme Court found no foreseeability as a matter of law than the cases in which the

Minnesota Supreme Court left the issue to a jury. There is no allegation that Toles was

noticeably intoxicated or acted belligerently at any point until his confrontation with

McDonough.6 That confrontation took place very quickly: Toles accused McDonough



       6
        Indeed, in his response to the City’s motion to dismiss, McDonough asserts that
“[t]he Complaint does not allege that Officer Toles was intoxicated or that he had
consumed more alcoholic beverages than permitted for a MPD officer to engage in the
exercise of peace officer authority.” ECF No. 47 at 39. (The Court cites to the
electronically generated page number at the top right corner of the page.)

                                             -26-
        CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 27 of 36




of being disrespectful, put McDonough in a chokehold before McDonough could even

respond, immediately removed McDonough from the premises, and, finally, punched

McDonough without any warning. All of this happened within a minute or so.

         True, Wells was not only aware that Toles had put McDonough in a chokehold,

but actually helped Toles remove McDonough from the Bar. Given the facts alleged in

the complaint, however, McDonough has not pleaded any reason why Wells would

have known that Toles was doing something wrong. Toles was an off‐duty police

officer who was a regular at the Bar and who had often helped the Bar to deal with

unruly customers. As noted, Toles had not done anything out of the ordinary that

evening. McDonough does not allege that Wells observed the beginning of Toles’s

interaction with McDonough, nor does McDonough allege any other facts that would

have given Wells a basis to conclude that Toles was acting improperly. To the contrary,

McDonough alleges that Wells did not hear Toles announce himself as a police officer,

suggesting that Wells did not observe the initial interaction.7 For all that appears from

the complaint, therefore, Wells had no reason to believe that Toles was doing anything

other than properly removing an unruly patron, as Toles had done many times in the

past.




         7
        For this reason, McDonough’s allegations that the female witnesses recognized
that Toles was using excessive force are not relevant.

                                           -27-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 28 of 36




       The Court also rejects McDonough’s argument that the chokehold itself provided

notice of Toles’s violent propensities. McDonough’s injuries were caused by the punch,

not the chokehold. Even if Wells could have immediately deduced that the particular

chokehold that Toles applied to McDonough constituted excessive force under the

circumstances, that would not have given Wells notice that Toles would follow up the

chokehold by punching McDonough in the face without warning. Using an overly

aggressive maneuver to quickly gain control of and remove a person from a bar is

categorically different from sucker punching that person in the face after he has already

been removed.

       The fact that Toles had previously used force against Bar patrons is similarly

insufficient. As noted, the Bar permitted Toles to use force in order to assist security

personnel with unruly patrons. McDonough does not allege that Toles ever used

excessive force on any customer of the Bar until his encounter with McDonough.

       Finally, McDonough alleges that Wells chose to clear a path to an exit door

because he knew that there would be no witnesses and no camera at that location. In

the absence of any other plausible allegation that Wells had notice that Toles might

punch or otherwise attack McDonough once they were outside the building, however,

this is insufficient to show foreseeability.




                                               -28-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 29 of 36




       McDonough compares this case to Henson, but Henson is distinguishable. In

Henson, two friends (Anderson and Sunby) were drinking together at the defendant bar.

Henson, 922 N.W.2d at 188. About 15 minutes before the plaintiff’s decedent was fatally

injured, Sunby had become noticeably drunk—and about 10 minutes before the injury

was inflicted, Sunby had fallen off his bar stool. Id. Meanwhile, Anderson (who was

out of range of the bar’s security camera) had attracted the attention of bar staff by

bothering two women whom he did not know. Id. About nine minutes before the

injury, Sunby began making loud, rude remarks to other patrons. Id. Five minutes

later, a bartender took Sunby’s drink away and asked him to leave. Id. Meanwhile, at

some point, a server asked the manager to intervene with Anderson because he was

making the women uncomfortable; about two minutes before the injury, Anderson

reappeared in the security video, escorted by the manager. Id. In the last 30 seconds, a

scuffle ensued, and Henson (an off‐duty employee of the bar) pulled Anderson off of

the manager. Id. As Henson and the manager were escorting Anderson outside, all

three tripped and fell, causing Henson to suffer a fatal brain injury. Id. at 189.

       The Minnesota Supreme Court observed that the question of foreseeability was

close. Id. at 192. It nevertheless found sufficient evidence for a jury to find

foreseeability, noting that Anderson’s behavior had attracted attention nearly

15 minutes before the fatal injury and that Sunby was in an altercation and had been



                                            -29-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 30 of 36




asked to leave 10 minutes after that. Id. As the court observed, even before the final

scuffle, “there was evidence of both obvious intoxication and problematic interactions

with bar employees and other patrons.” Id. at 193.

       In contrast to the approximately 15‐minute span of time during which trouble

was brewing in Henson, in this case only about a minute passed between the point at

which Toles unexpectedly placed McDonough in a chokehold and the point at which

Toles unexpectedly punched McDonough in the face. And as discussed above, up until

the point at which Toles punched McDonough, Toles’s actions were consistent with his

longstanding history of assisting the Bar with unruly patrons. As a result, this case

closely resembles Boone and other cases in which the attack was “sudden and

unforeseeable.” Boone, 567 N.W.2d at 511. The Court therefore grants the Bar’s motion

to dismiss this claim.

                             b. Voluntary Assumption of Duty

       McDonough next argues that, by employing security personnel, the Bar

voluntarily assumed a duty of care toward its patrons. The problem with this argument

is that, as discussed above, the Bar already owed McDonough a duty of care by virtue of

the fact that it was a bar. Alholm v. Wilt, 394 N.W.2d 488, 490 (Minn. 1986) (“Tavern

owners in Minnesota have the duty to exercise reasonable care under the circumstances

to protect their patrons from injury.”); Mettling, 225 N.W.2d at 827‐28 (“This court has



                                           -30-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 31 of 36




long recognized that tavern owners are under a duty to exercise reasonable care in

maintaining orderly premises for the protection of their patrons.”); Klingbeil, 98 N.W.2d

at 138 (“when it appears that [an] intoxicated person might cause a disturbance or harm

to other patrons, the proprietor is obliged to take some affirmative action to maintain

order on the premises by demanding that such person leave or by calling authorities to

enforce such demand”).

       McDonough does not explain how this allegedly voluntarily assumed duty of

care differs from the duty of care that the Bar already owed him. Moreover, it would be

strange indeed—and inimical to public policy—if the mere fact that a bar hired security

personnel in an effort to comply with its already‐existing duty of care had the effect of

making that duty stricter or otherwise expanding the bar’s liability. Likely for these

reasons, McDonough has not cited, and the Court has not found, any case holding that,

under Minnesota law, a bar that employs security personnel voluntarily assumes a duty

of care that is distinct or different from its already‐existing duty of care to its patrons.

       McDonough relies on Nickelson v. Mall of America Co., 593 N.W.2d 723 (Minn. Ct.

App. 1999), in which the Minnesota Court of Appeals held that the Mall of America had

assumed a duty to its tenants. Nickelson is distinguishable, however. The Court of

Appeals did remark that “Mall of America’s action to hire a security force indicates that

it assumed a limited duty to protect its tenants and their employees,” id. at 726, but the



                                             -31-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 32 of 36




court did not rely on that circumstance alone. Instead, the court primarily relied on the

fact that the mall had explicitly assured its tenants that its security force would

intervene whenever customers caused trouble. Id. (“More important, however, is the

fact that Mall of America security’s intention to break up fights was communicated to

Nickelson.”); cf. Robb v. Funorama, Inc., No. A04‐1711, 2005 WL 1331265, at *5 (Minn. Ct.

App. June 7, 2005) (“If appellant relied on Cheap Skate’s security representations and

refrained from taking action to protect himself based on that reliance, Cheap Skate

voluntarily assumed the duty to protect.”). McDonough does not allege any such

communications or representations in this case.

       Setting that aside, it is worth noting that the Minnesota Supreme Court appears

reluctant to impose liability for harm caused by third parties on the basis that a business

provided security measures that it failed to reasonably maintain. See Funchess v. Cecil

Newman Corp., 632 N.W.2d 666, 674‐75 (Minn. 2001) (reversing the Court of Appeals,

which had found a duty on the basis of Nickelson and other cases, and holding that a

landlord did not have a duty to repair a locking mechanism on the apartment building’s

back door). Funchess emphasized that a contrary rule would discourage businesses

from adopting security measures, leaving customers less safe. Id. at 675. That same

concern is at issue here, and the Court finds it unlikely that the Minnesota Supreme

Court would hold that a bar voluntarily assumes an extra or heightened duty of care



                                            -32-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 33 of 36




simply because it attempts to comply with its already‐existing duty of care by

employing security personnel. The Court therefore rejects McDonough’s argument that

the Bar voluntarily assumed such a duty to him and grants the Bar’s motion to dismiss

this claim.

                                       2. Section 1983

       Finally, McDonough brings a claim against the Bar for aiding‐and‐abetting

liability under § 1983.8 “A private party may be held liable under § 1983 only if it is a

‘willful participant in joint activity with the State or its agents.’” Gibson v. Regions Fin.

Corp., 557 F.3d 842, 846 (8th Cir. 2009) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922,

941 (1982)). Pointing to the allegation in McDonough’s complaint that Wells did not

believe Toles to be acting as a police officer, the Bar argues that it necessarily could not

have been a willful participant in joint activity with a state agent. The Court agrees.

       “Under § 1983, a plaintiff must establish not only that a private actor caused a

deprivation of constitutional rights, but that the private actor willfully participated with

state officials and reached a mutual understanding concerning the unlawful objective of

a conspiracy.” Dossett v. First State Bank, 399 F.3d 940, 951 (8th Cir. 2005); see also White



       8
        Courts have held that there is no such thing as aiding‐and‐abetting liability
under § 1983. See, e.g., Theriot v. Woods, No. 2:09‐CV‐199, 2010 WL 623684, at *7 (W.D.
Mich. Feb. 18, 2010) (“There is no civil aiding and abetting liability under 42 U.S.C.
§ 1983.”). The Court treats McDonough’s claim as an assertion that the Bar was a
willful participant in Toles’s alleged § 1983 violation.

                                             -33-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 34 of 36




v. McKinley, 519 F.3d 806, 816 (8th Cir. 2008) (“The key inquiry is whether the private

party was a willful participant in the corrupt conspiracy. . . . [T]he plaintiff must show

evidence sufficient to support the conclusion that the defendants reached an agreement

to deprive the plaintiff of constitutionally guaranteed rights.”).

       In Dossett, a bank employee contended that the bank conspired with school

officials to fire her in retaliation for her comments at a public school‐board meeting.

Dossett, 399 F.3d at 944. The bank argued that it fired the plaintiff because it was facing

a backlash and potential loss of business as a result of the plaintiff’s comments. Id.

at 951. The Eighth Circuit agreed that, if the bank had discharged the plaintiff as an

exercise of business judgment or even because it “succumbed to economic pressure

from school officials who threatened to withdraw the school board’s significant bank

account,” the bank might not be liable under § 1983. Id. But, as the Eighth Circuit

pointed out, the plaintiff claimed (and offered evidence that) “the Bank willfully

participated with school officials to terminate her in retaliation for her exercise of First

Amendment rights.” Id. at 952 (emphasis omitted).

       Without knowledge that Toles was acting as a police officer, Wells would, at

most, have understood that he was aiding and abetting one private citizen who was

assaulting another private citizen. Dossett makes clear that this is not enough. Instead,

Wells must have willfully participated in joint activity with a state actor to deprive



                                             -34-
     CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 35 of 36




McDonough of federally protected rights. As Toles’s use of his police authority is a

necessary element of this deprivation, McDonough’s lack of knowledge of Toles’s status

means that he could not have been a willful participant.

       This is not to say that Wells must have subjectively understood that Toles was

violating McDonough’s constitutional rights. But Wells must have subjectively

understood that Toles was acting under color of law. A private actor can be held liable

under § 1983 only when it acted under color of law. See id. at 951 (“it is clear that a

private entity acts under color of state law when engaged with state officials in a

conspiracy to deprive a person of federal constitutional rights”). It is difficult to

understand how Wells or the Bar could have been acting under color of law without

any knowledge that Toles himself was acting under color of law. Because McDonough

affirmatively alleges that Wells did not know that Toles was acting as a police officer,

his § 1983 claim against the Bar necessarily fails.9

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:




       9
        McDonough did not sue Wells, but only the Bar (Wells’s employer). The Court
notes that, like a municipality, a corporation cannot be held vicariously liable under
§ 1983. Smith v. Insley’s Inc., 499 F.3d 875, 880 (8th Cir. 2007). As the Bar did not raise
this issue, however, the Court does not address it further.

                                             -35-
   CASE 0:19-cv-02238-PJS-TNL Document 59 Filed 08/04/20 Page 36 of 36




     1.    The motion of defendant Fossland‐Olson, Inc. to dismiss [ECF No. 18] is

           GRANTED. Plaintiff’s claims against Fossland‐Olson, Inc. are

           DISMISSED WITHOUT PREJUDICE.

     2.    The motion of defendant City of Minneapolis to dismiss [ECF No. 27] is

           GRANTED IN PART and DENIED IN PART.

           a.    The motion is GRANTED as to plaintiff’s claims against the City

                 insofar as those claims are based on plaintiff’s allegations of

                 inadequate screening. Those claims are DISMISSED WITHOUT

                 PREJUDICE.

           b.    The motion is DENIED in all other respects.

     3.    The motion of defendant Clifton Toles to dismiss [ECF No. 42] is DENIED.


Dated: August 4, 2020                      s/Patrick J. Schiltz
                                           Patrick J. Schiltz
                                           United States District Judge




                                        -36-
